Citation Nr: 1342342	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-46 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from December 1943 to December 1945.  He died in December 2008.  The appellant is the Veteran's surviving spouse.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of VA's Pension Management Center in Milwaukee, Wisconsin, which denied, in pertinent part, the appellant's claim for dependency and indemnity compensation (DIC).  The appellant timely appealed.  Subsequently, the matter was transferred to the RO in Chicago, Illinois.

In October 2012, the Board remanded the appellant's claim for DIC benefits for additional development.

In an April 2013 decision, the Board denied entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 ; and remanded the appellant's claim for service connection for the cause of the Veteran's death for further development.  The claim of service connection for the cause of the Veteran's death was remanded again in August 2013.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2008 from Alzheimer's Dementia; there were no other conditions or disabilities noted as contributing to the immediate cause of death and no underlying causes listed.  

2.  At the time of the Veteran's death, service connection was in effect for the following disabilities:  residuals of gunshot wound of the right shoulder, rated as 40 percent disabling: residuals of a gunshot wound of the left shoulder, rated as 30 percent disabling; scar residuals of a gunshot wound to the right and left shoulders and thoracic spine, rated as 10 percent disabling; and, residuals of a gunshot wound of the upper lip, rated as noncompensable.  The combined disability rating was 70 percent.

3.  The Veteran's service-connected disabilities did not materially contribute to or accelerate his death. 

4.  The cause of the Veteran's death is unrelated to any other acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) that may have existed at the time of the Veteran's death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to cause the Veteran's death;and as such, the criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2103).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A supplemental statement of the case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  To the extent possible, such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  The notice requirements still may be satisfied if any errors in the timing or content of the notice are not prejudicial to the claimant.

The RO sent the appellant a letter in November 2012 that informed her what information VA already had in its possession, the types of evidence that VA was responsible for obtaining on the appellant's behalf, and the types of evidence that VA would make reasonable efforts to obtain if sufficiently identified by the appellant.  The letter also informed the appellant that, in order to receive DIC, she needed to show either that the Veteran died on active duty or that he died from a service connected disease or injury.  The letter also complied with the requirements of Hupp and also explained the manner whereby VA assigns disability ratings and effective dates and again explained the respective duties of VA and the claimant with respect to obtaining evidence in support of this claim.  A similar notice letter was provided to the appellant in April 2013.  Because the cause of death claim was inferred from the appellant's original DIC claim, there was no "initial rating decision" issued that specifically denied the cause of death claim.  In a previous rating decision of May 2010, however, the RO denied the DIC claim, and provided notice of the denial to the appellant that same month.  Additional notice letters were sent to the appellant as noted above, that the RO cured the timing defect by issuing supplemental statements of the case (SSOCs) in July 2013 and October 2013.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Moreover, the evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service medical records and examination reports, and the original death certificate.  Additionally, a pertinent medical opinion was obtained regarding the etiologies of the disabilities at issue meeting the requirements of 38 U.S.C.A. § 5107A(d) (West 2002 & Supp. 2013).

The case was remanded back to the RO in October 2012, April 2013 and August 2013 for additional development of the record.  The RO complied with the remand directives by making additional attempts to request from the appellant all private treatment records pertaining to the Veteran's death, and to request proper authorization to obtain any such identified records on the appellant's behalf.  The RO obtained a medical opinion as set forth in the August 2013 remand directives.  The opinion is adequate because it addresses all of the points in the remand directives and the examiner provided a rationale for the opinion based on sound medical principles and a review of the claims file.  The agency of original jurisdiction (AOJ) substantially complied with the August 2013 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Overall, there is no evidence of any VA error in notifying or assisting the Appellant that reasonably affects the fairness of this adjudication.

II.  Service Connection - Cause of Death

The appellant seeks service connection for the cause of the Veteran's death, contending that his Alzheimer's type of dementia was a direct result of his combat experiences in World War II.  The appellant also contends that the Veteran suffered from undiagnosed post-traumatic stress disorder (PTSD) prior to his death, which led to the development of Alzheimer's dementia and resulted in his death.  His Form DD 214 reflects receipt of the Combat Infantryman Badge and the Purple Heart Medal, among other awards.

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

At the time of the Veteran's death, service connection was in effect for the following disabilities:  residuals of gunshot wound of the right shoulder, rated as 40 percent disabling: residuals of a gunshot wound of the left shoulder, rated as 30 percent disabling; scar residuals of a gunshot wound to the right and left shoulders and thoracic spine, rated as 10 percent disabling; and, residuals of a gunshot wound of the upper lip, rated as noncompensable.  The combined disability rating was 70 percent.  

The Veteran's death certificate shows that the immediate cause of death was Alzheimer's dementia, and that the approximate interval between onset and death was years.  No other significant conditions are shown.  At the time of the Veteran's death, service connection was not in effect for Alzheimer's dementia or for any psychiatric disability. 

Service treatment records are negative for treatment of Alzheimer's dementia or for any psychiatric disability.

Post-service records in the claims file, dated in August 1963, reflect that the Veteran was referred to a student mental hygiene clinic due to considerable dissention in his home.  The Veteran reported at the time that he was divorced, lived with the parents, and had a six-year-old child.  He reportedly felt obliged and resentful.  The diagnosis at that time was anxiety neurosis.

More recent records reflect that, prior to his death, the Veteran was hospitalized from February 2007 to March 2007; and was diagnosed with acute delirium, secondary to dehydration, in addition to underlying dementia from Alzheimer's.  Records, dated in May 2008, show that the Veteran's confusion had increased, since he had been in the hospital. In June 2008, a nurse noted that the Veteran was talking about World War II; being in a fox hole; and about things that happened to him there.  The nurse also noted that, while staff explained what was about to be done prior to rendering care, the Veteran became startled and jumped when given any care.  Records reflect that an anti-anxiety medication was provided to the Veteran.  An Axis I diagnosis of depressive disorder, not otherwise specified, was rendered in July 2008.  Records show that the Veteran again was hospitalized in August 2008 for complaints of rectal bleeding.  Diagnoses at that time included dementia and psychosis, in addition to acute lower gastrointestinal bleed secondary to diverticulosis.  The Veteran expired in December 2008.

In an October 2013 medical opinion, a VA physician indicated a review of the claims file and opined that it was less likely than not that the Veteran's death due to dementia had its onset related to World War II.  The physician reasoned that a review of [medical] literature indicates that there is no causal relationship to WWII or combat exposure and Alzheimer's [disease].  Further, the physician opined that it was less likely than not that [the Veteran's] gunshot wound residuals contributed to his demise from Alzheimer's disease because there is no causal relationship between gunshot wound residuals and Alzheimer's disease.  

In a second opinion provided in October 2013, a VA psychologist (PH. D) indicated a review of the claims file and explained that the medical community believed that Alzheimer's disease results from complex interactions among genes and other risk factors, most notably age and heredity.  Head trauma and heart disease are also believed to be among the risk factors.  They psychologist indicated that nothing in the Veteran's active duty military service is directly related to any of these risk factors.  Likewise, onset of this disease was first noted around 2005, nearly 60 years after his military service.  Consequently, the psychologist opined that it is less likely than not that Alzheimer's disease had its onset during service and it is less likely than not that Alzheimer's disease was caused by or was related to his active duty.  

For the same reasons set forth above, the psychologist further opined that there was no relationship between the Veteran's death-causing Alzheimer's disease and gunshot wound of the right shoulder, gunshot wound of the left shoulder, scar residuals of the shoulder wounds and thoracic spine, and residuals of gunshot wound to the upper lip.  Therefore, the psychologist opined that it was less likely than not that the Veteran's service-connected disabilities substantially contributed or materially contributed to the cause of the Veteran's death.  

The psychologist did note that the Veteran appeared to suffer from mild anxiety and depressive symptoms at times during his adult life.  However, the psychologist could not determine (based on a review of the record) whether those symptoms may have been related to his active duty military experiences.  Further, the psychologist explained that anxiety and depressive symptoms are not risk factors that contribute to the development of Alzheimer's disease.  Consequently, the psychologist opined that it was less likely than not that the Veteran's anxiety and depressive symptoms contributed substantially or materially to cause the Veteran's death.  

The above medical opinions are uncontroverted and well-supported; and, they are not inconsistent with the record.  As such, they are accorded significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The appellant has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence presented by the appellant in the form of correspondence to VA, in which it was generally asserted that the Veteran's death was connected to service. 

A layperson can certainly provide an eyewitness account of a Veteran's visible symptoms.  The Board does not doubt the sincerity of her belief and has considered her contentions that the Veteran had undiagnosed PTSD prior to his death and that it materially contributed to his death-causing Alzheimer's disease.  However, as a lay person, she is not competent to answer the medical questions presented in this appeal.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434   (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The appellant is not competent to determine whether the Veteran had PTSD (or any other acquired psychiatric disorder) as a result of service; and she is not competent to provide a probative opinion as to whether the Veteran's death-causing Alzheimer's disease is related to any injury, disease or event in service.  Although the appellant believes that the Veteran had undiagnosed PTSD, the Veteran did not file a claim for such prior to his death, and the record does not contain the evidence necessary to determine whether he did, in fact, suffer from PTSD prior to his death.  The appellant does not possess the requisite medical expertise to competently answer this question.  

Therefore, for the reasons and bases expressed above, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In so concluding, the Board in no way intends to minimize the Veteran's sacrifices for his country, which are deserving of the highest respect.  The Board, however, is obligated to decide cases based on the evidence before it rather than based on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425   (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


